NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            DEC 17 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-30020

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00062-RSL

  v.
                                                 MEMORANDUM*
YOAN CAMPOS BORJORQUEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Yoan Campos Borjorquez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 120-month sentence for conspiracy to

distribute controlled substances, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A), and 846. Pursuant to Anders v. California, 386 U.S. 738 (1967),

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Borjorquez’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided

Borjorquez the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief as to Borjorquez’s

conviction. We accordingly affirm Borjorquez’s conviction.

      Borjorquez waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the sentencing waiver, we dismiss

Borjorquez’s appeal as to his sentence. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

      We remand to the district court with instructions to correct the judgment to

reflect that Borjorquez was convicted of violating 21 U.S.C. § 846.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part; REMANDED to correct the

judgment.




                                           2                                    14-30020